UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                           _____________________

                                 No. 98-50964
                               Summary Calendar
                            _____________________

                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                   versus

                            DARRYL WAYNE SCOTT,

                                                     Defendant-Appellant.


           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-98-CR-22-1


                                June 9, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

      Darryl Wayne Scott was convicted of one count of conspiracy to

possess crack cocaine with intent to distribute and four counts of

aiding and abetting in distribution of crack cocaine.             On appeal,

he   asserts   that   the    evidence   was   insufficient   to   prove   the

conspiracy; that the evidence was sufficient to prove he was

entrapped; and that the district court erred in denying his

challenge under Batson v. Kentucky, 476 U.S. 28 (1986).



      *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    - 1 -
      As for Scott’s sufficiency of the evidence challenge to his

conspiracy conviction, the evidence was sufficient to permit a

rational trier of fact to find the essential elements of the

offense beyond a reasonable doubt.        See United States v. Bell, 678
F.2d 547, 549 (5th Cir. 1982)(en banc), aff’d, 462 U.S. 356 (1983).

      Regarding entrapment vel non, we “accept every fact in the

light most favorable to [the] jury’s guilty verdict, and ...

reverse only if no rational jury could have found predisposition

beyond a reasonable doubt”.      United States v. Byrd, 31 F.3d 1329,

1335 (5th Cir. 1994); see United States v. Rodriguez, 43 F.3d 117,

126   (5th   Cir.   1995)(when   entrapment    instruction     was   given,

applicable standard of review is that which applies to sufficiency

of the evidence).    Viewing the evidence in that light, a rational

jury could have found beyond a reasonable doubt that Scott was

predisposed to commit the offense.

      As for the Batson claim, the district court held that the

prosecutor’s reason for striking the only minority juror — that he

had been sleeping during voir dire — was sufficiently race-neutral.

This decision was not clearly erroneous.          See United States v.

Pofahl, 990 F.2d 1456, 1465-66 (5th Cir. 1993); United States v.

Clemons, 941 F.2d 321, 325 (5th Cir. 1991).

                                                             AFFIRMED



                                  - 2 -